                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 THOMAS S. WELLS,                                     )
                                                      )
                         Petitioner,                  )
                                                      )
 vs.                                                  )    Civil No. 17-cv-0559-JPG-DGW
                                                      )
 COMMISSIONER OF SOCIAL SECURITY,                     )
                                                      )
                         Respondent.                  )
                                                      )

                                MEMORANDUM AND ORDER

         In accordance with 42 U.S.C. § 405(g), the plaintiff seeks judicial review of the final

agency decision denying his application for social security disability benefits pursuant to 42 U.S.C.

§ 423.

         The plaintiff in this case has not served the defendant with process. The Court issued a

Notice of Impending Dismissal giving the plaintiff an extension to July 17, 2018, in which to serve

the defendant. The Notice stated, “Plaintiff is hereby notified that this action will be dismissed if

he does not take action to serve defendant with process by July 17, 2018.” (Doc. 6.)

         Plaintiff has failed to serve the defendant as required and has failed to diligently pursue

this case. This Court gave plaintiff the “warning shot” required by Ball v. City of Chicago, 2 F.3d

752, 755 (7th Cir. 1993) in Doc. 6. Pursuant to Johnson v. Chicago Board of Education, 718 F.3d

731 (7th Cir. 2013), the Court has considered whether a sanction short of dismissal of this case

might be fruitful and finds that it would not.

         This case is dismissed with prejudice.

         The Clerk of Court shall enter judgment in favor of defendant.

IT IS SO ORDERED.



                                                  1
DATED: JULY 8, 2019

                      s/ J. Phil Gilbert
                      J. PHIL GILBERT
                      UNITED STATES DISTRICT JUDGE




                        2
